Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 5, 7, and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al. (World Intellectual Property Organization (WIPO) Application No. WO 2014/203686 A1, publication date: Dec. 24, 2014, English language equivalent cited herein: United States Patent Publication No. 2016/0075807 A1), hereinafter Kawashima.
5.	Regarding Claims 1, 3, 5, 7, and 9-18, Kawashima teaches (Paragraphs [0006-0032]) a photosensitive composition, therein simply referred to as a composition. Kawashima teaches (Paragraphs [0213-0216] and [0234]) a compound having an ethylenically unsaturated group, therein Polymer (B-24) and A-DPH-12E respectively. Kawashima teaches (Table 3, Paragraph 0264) a color material, therein Formula (A5) and Pigment Yellow 139. Kawashima teaches (Paragraph [0234]) a photopolymerization initiator, therein IRGACURE OXE 01. Kawashima teaches (Table 3, Paragraph 0264) .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (World Intellectual Property Organization (WIPO) Application No. WO 2014/203686 A1, publication date: Dec. 24, 2014, English language equivalent cited herein: United States Patent Publication No. 2016/0075807 A1), hereinafter Kawashima.
9.	Regarding Claims 2, 4, 6, and 8, Kawashima teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Furthermore, Kawashima teaches (Paragraphs [0213-0216]) the compound A includes a repeating unit having an ethylenically unsaturated group in a side chain. Kawashima teaches (Paragraphs [0213-0216]) the repeating unit having an ethylenically unsaturated group in a side chain is a (meth)acryloyl group in a side chain. Kawashima teaches (Paragraphs [0213-0216]) the compound A further includes a repeating unit having a graft chain. Kawashima however fails to specifically teach a content of the compound A in the total mass of the compound having an ethylenically unsaturated group is 90% by mass or more.
10.	Kawashima teaches (Paragraphs [0161-0164]) a photopolymerizable compound as a constituent with compound A, therein polymer (B) generally and polymer (B-24) specifically, of the compound having an ethylenically unsaturated group. Kawashima teaches (Paragraphs [0161-0164]) the photopolymerizable compound in an amount of 0.1 mass % to 3 mass % of the photosensitive composition, thereby meaning that the content of the compound A in the total mass of the compound 
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawashima wherein the photopolymerizable compound is most preferably an amount of 0.1 mass % to 3 mass % of the photosensitive composition and therefore the the content of the compound A in the total mass of the compound having an ethylenically unsaturated group is 90% by mass or more. Doing so would result in the photopolymerizable compound in the most preferable content range, as recognized by Kawashima.

12.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (World Intellectual Property Organization (WIPO) Application No. WO 2014/203686 A1, publication date: Dec. 24, 2014, English language equivalent cited herein: United States Patent Publication No. 2016/0075807 A1), hereinafter Kawashima, and further in view of Kaneko et al. (United States Patent Publication No. 2014/0349101 A1, publication date: Nov. 27, 2014), hereinafter Kaneko.
13.	Regarding Claim 19, Kawashima teaches all of the elements of the present claimed invention as set forth in Claim 17 above. However Kawashima fails to explicitly teach a solid-state imaging element comprising the cured film.
14.	Kaneko teaches (Paragraphs [0602-0648]) a solid-state imaging element, therein a solid-state image sensor, comprising the cured film, therein referred to as a colored cured film. Kaneko teaches (Paragraphs [0002-0014]) a solid-state imaging element comprising the cured film can be utilized in the fabrication of high resolution charged couple devices utilized in digital imaging.
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawashima to incorporate the teachings of Kaneko 
16.	Regarding Claim 20, Kawashima teaches all of the elements of the present claimed invention as set forth in Claim 17 above. However Kawashima fails to explicitly teach a solid-state imaging element comprising the cured film.
17.	Kaneko teaches (Paragraphs [0602-0644] and [0649-0657]) an image display device comprising the cured film, therein referred to as a colored cured film. Kaneko teaches (Paragraphs [0649-0657]) an image display device comprising the cured film can be utilized in the fabrication of a liquid crystal display device.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawashima to incorporate the teachings of Kaneko of an image display device comprising the cured film. Doing so would result in the capacity to fabricate liquid crystal display devices, as recognized by Kaneko.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.D.C./Examiner, Art Unit 1737


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737